Citation Nr: 1703744	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran submitted additional evidence after the November 2012 statement of the case (SOC) was issued.  Although no waiver accompanies this additional evidence, as the claim of entitlement to service connection for hearing loss is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received evidence in the readjudication of the Veteran's claim.  38 C.F.R. § 20.1304(c) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for bilateral hearing loss and a low back disability. 

Hearing Loss

The Veteran asserts that he has bilateral hearing loss caused by his exposure to acoustic trauma in service.  The Veteran was afforded an audiology examination in October 2009.  The audiogram disclosed that the hearing threshold levels in decibels in the right ear were 15, 20, 20, 50, and 50 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 20, 55, and 60.  Maryland CNC word recognition scores were both 100 percent for the right and left ear.  The examiner opined that the Veteran's hearing was considered normal within the 500 to 2000 Hertz range with moderate sensorineural hearing loss noted at 3000 to 4000 Hertz range.  The audiogram findings show that the Veteran currently meets the VA standard of hearing disability in both ears under 38 C.F.R. § 3.385. 

The same examiner provided an addendum opinion in December 2009 to address the Veteran's STRs and reported that both the entrance and separation examination showed normal whisper tests bilaterally and were silent for hearing loss.  Based on the fact that no hearing loss was found to be present in either the entrance or separation hearing tests and that the Veteran did not report bilateral hearing loss within a reasonable time after service, the examiner opined that hearing loss was less likely than not related to noise exposure in service.

Since this examination, the Veteran's representative submitted medical treatise evidence in October 2016 entitled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss by Sharon G. Kujawa and M. Charles Liberman.  The Veteran and his representative argue that this medical article suggests that even with normal hearing after exposure to acoustic trauma, damage to cochlear hairs can cause the nerves in the ear to degenerate gradually, leading to delayed and progressive hearing loss.  Because the VA examiner has not addressed this medical evidence on the possibility of a delayed and progressive hearing loss from acoustic trauma in service, which is potentially favorable to the Veteran's claim, an addendum opinion is needed before the Board can decide this claim. 

Low Back Disability

The Veteran reports that he injured his back while using a jackhammer in service.  A review of the STRs shows that the only reported injury was a half inch laceration on the left deltoid after an altercation with another Marine that occurred in November 1964.  Another entry dated October 1964 discusses a serviceman falling in a manhole, but this entry was crossed out and marked with an "ERROR" notation.  There are no complaints in the STRs of lower back pain.  The entrance and separation examination both noted a normal spine and other musculoskeletal evaluation. 

While back pain is not a disability for compensation purposes, treatment records suggest there may be a diagnosis for the Veteran's back pain.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  VA treatment records in June 2010 show that the Veteran was supposed to have lumbar and thoracic spine X-rays taken after he reported back pain.  It is unclear from the record whether or not these X-rays were taken and a subsequent medical analysis provided.  In order to adjudicate the claim, any X-rays completed and corresponding doctor's opinions provided must be included in the record.  If these X-rays were not completed, they should be acquired and a corresponding doctor's opinion provided to explain the nature and etiology of any back disability. 

In addition, the Veteran provided a private opinion from his family physician dated October 2010, stating that the Veteran had chronic low back pain that was "probably related to the use of a jack hammer while in the Marines."  The opinion, however, did not provide a diagnosis for a back condition or rationale explaining how the use of a jackhammer forty years prior could cause current back pain.  Clarification from the private physician would assist in deciding the Veteran's low back disability claim.     

In light of the foregoing, particularly the favorable private medical opinion, the Board finds that the threshold requirements for a VA examination under McLendon are met. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination where the record contains an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and (1) inform him that the October 2010 private opinion (by Dr. Minkoff) is not currently adequate to be used as evidence in support of the claim because the opinion does not discuss a back diagnosis and is not supported by a rationale that sets forth the reasoning behind the opinion; and (2) inform him that if he wishes to have the private opinion used as evidence in support of his claim, he will need to submit an updated version of the opinion that includes a diagnosis, if there is one, and such an explanation.  He may wish to inform Dr. Minkoff that the legal question is whether it is "at least as likely as not" (defined as a 50% or greater probability) that the Veteran's back disability is related to his in-service accident and that if he believes the Veteran's disability meets this standard, he may provide a statement to this effect with a thorough explanation for why he believe this is so.

2. The AOJ should also obtain for association with the claims file copies of the complete clinical records of all VA treatment the Veteran has received for a low back disability (i.e., update the records of his VA treatment to the present time).  Please ensure that any X-rays and medical analysis pursuant to the June 2010 treatment record is included.

3. The AOJ should return the claims file to the October 2009 examiner for preparation of an addendum opinion regarding the Veteran's hearing loss claim.  If the October 2009 examiner is not available, another qualified examiner should provide the addendum opinion.  The examiner should review the entire claims file including the article submitted by the Veteran's representative entitled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss and should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50 percent or better probability) that any of the Veteran's current bilateral sensorineural hearing loss is etiologically related to his acknowledged exposure to acoustic trauma during service? 

The examiner is asked to provide an explanation of rationale offered, with citation to supporting factual data and pertinent medical and scientific literature.  Specifically, the examiner is asked to review the submitted article (Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss,  Sharon G. Kujawa & M. Charles Liberman, 29(45) J. Neurosci. 14077-85 (2009)) and discuss how Dr. Kujawa's studies do or do not support a causal relationship to noise during the Veteran's service.  

4. The AOJ should arrange for an appropriate examination to ascertain the nature and likely etiology of any current low back disability.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

(a). Please identify by diagnosis each low back disability found or shown by the record. 

(b). Please identify the likely etiology for each diagnosed low back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident during the Veteran's military service?  The examiner should consider and address as necessary the private doctor's opinion of October 2010 and any subsequent opinion that may be obtained, VA and private treatment records, and the statements from the Veteran. 

The examiner must explain the rationale and reasoning for all opinions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  If the VA opinion provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

5. After undertaking the above actions, the AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).
 



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




